           Case 1:19-cv-08526-VEC Document 27 Filed 07/01/20 Page 1 of 1

                                            MEMO ENDORSED
                                      Since 1990, NYLAG has provided free civil legal services
                                      to New Yorkers who cannot afford private attorneys.
j

                                                 USDC SDNY
                                                 DOCUMENT
June 30, 2020                                    ELECTRONICALLY FILED
                                                 DOC #:
Honorable Valerie E. Caproni                     DATE FILED: 7/1/2020
United States District Judge
Thurgood Marshall Courthouse
                                                                Application GRANTED.
United States District Court
40 Foley Square                                                 SO ORDERED.
New York, NY 10007

Re:      Velasco v NYC DOE et al., 19-cv-8526 (VEC)                                       7/1/2020

Dear Judge Caproni,                                                 HON. VALERIE CAPRONI
                                                                    UNITED STATES DISTRICT JUDGE
       NYLAG represents plaintiff, Elisa Velasco, for the limited purpose of settlement. I write
on behalf of all parties to provide an update. In addition, with defendants’ consent, plaintiff
requests a 60-day stay of all scheduling, until September 4, 2020, when an update will be
provided. This is the parties’ fourth request for this action. Your Honor previously granted 30
day stays until April 20, 2020 (ECF # 20) and May 20, 2020 (ECF# 23), and 45 days until July 3,
2020 (ECF # 25).

         Ms. Velasco has continued to see improvements in her health condition, but serious
ongoing medical issues continue to interfere with her ability to participate in day-to-day
activities. Ms. Velasco and I have maintained regular, limited communications in accordance
with her medical needs. We have made notable progress towards making decisions that will
facilitate settlement. In addition, during the last stay period, Mr. Abed Bhuyan, counsel for
defendants, and I began settlement discussions. I am hopeful that we can advance our settlement
discussions during this next proposed stay. Defendants are also cautiously optimistic about
reaching a settlement and agree that extending the stay would facilitate such an outcome,
particularly in light of the fiscal effects of the Covid-19 pandemic. Most important, a stay of
mediation and all matters relating to the case will also facilitate Ms. Velasco’s wellbeing and
recovery.


Respectfully submitted,

Susanne Keane

Susanne Toes Keane



    NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
            Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
